In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-19-00060-CR
                                    No. 07-19-00061-CR
                                    No. 07-19-00062-CR


                         JUAN MANUEL CHACON, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 320th District Court
                                    Potter County, Texas
     Trial Court Nos. 72,775-D, 73,641-D, 73,642-D, Honorable Don Emerson, Presiding

                                     March 11, 2019

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to a plea bargain agreement, appellant, Juan Manuel Chacon, was

convicted of assault of a family or household member, enhanced,1 and two counts of

aggravated assault with a deadly weapon.2         He was sentenced to twenty years’




      1   TEX. PENAL CODE ANN. §§ 22.01(a)(1), (b)(2)(A); 12.42(a) (West Supp. 2018).
      2   TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
confinement for each offense, with the sentences to run concurrently. Appellant has filed

a notice of appeal, proceeding pro se, challenging his convictions. We dismiss the

appeals for want of jurisdiction and because appellant has no right of appeal.


       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, we

have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.


       Appellant was sentenced on September 27, 2017. Because no motion for new

trial was filed, a notice of appeal was due within thirty days after the sentences were

imposed, by October 27, 2017. See TEX. R. APP. P. 26.2(a). Appellant did not file a notice

of appeal until February 4, 2019. Accordingly, his untimely filed notice of appeal prevents

this court from acquiring jurisdiction over the appeals.


       Furthermore, the trial court’s certifications of appellant’s right of appeal certify that

these are plea-bargain cases from which appellant has no right of appeal and that

appellant has waived the right of appeal. We are required by appellate rule 25.2(d) to

dismiss an appeal “if a certification that shows the defendant has the right of appeal has

not been made part of the record.” TEX. R. APP. P. 25.2(d).




                                               2
       By letter dated February 6, 2019, we notified appellant of the consequences of his

late notice of appeal and the trial court’s certifications and invited him to demonstrate

other grounds for continuing the appeals. Appellant did not respond to our letter.


       Accordingly, we dismiss the appeals for want of jurisdiction and based on the trial

court’s certifications.


                                                       Per Curiam


Do not publish.




                                            3